

117 HJ 36 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Securities and Exchange Commission relating to “Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8”.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 36IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. San Nicolas submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Securities and Exchange Commission relating to Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8.That Congress disapproves the rule submitted by the Securities and Exchange Commission relating to Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8 (85 Fed. Reg. 70240; published November 4, 2020), and such rule shall have no force or effect.